Title: To Thomas Jefferson from George Washington, 27 December 1780
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Head Quarters New Windsor 27. Decemr. 1780

The inclosed are the dimensions of the most convenient Flat Boats, either for transportation upon Carriages, or for transporting Men. The plan was given to me by an Officer who has made experiments with those of different kinds.
The transports, with the embarkation which I mentioned in mine of the 9th: fell down to the Hook on the 19th: instant, and as the Wind was fair, it is supposed they went to sea the same day. The British Grenadiers and Infantry had been under orders to embark, but for some reason they were countermanded, and other Corps substituted. I have little doubt of their having gone to the Southward.
I have the honor to be with great Respect and Esteem Yr Excellency’s most obt. Servt.,

Go: Washington

